EX-10.1 2
 
LETTER OF INTENT BETWEEN THE REGISTRANT AND SMARTWEAR TECHNOLOGIES, DATED
FEBRUARY 5, 2008.


Global General Technologies, Inc.
201 South Biscayne Boulevard
28th Floor Miami Center
Miami, Florida 33131
1-800-936-3204

                        February 11, 2008
Smart Wear Technologies
 
10120 South Eastern Avenue

 
Suite 200

 
Henderson, Nevada 89052



Attention:    Robert Reed, President


Dear Mr. Reed:


Reference is made to the Non-Binding Letter of Intent between our two companies
dated January 23, 2008, a copy of which is attached (the “January LOI”).


Based on subsequent discussion between us, we have now agreed that the terms and
conditions in the Non-Binding January LOI are hereby considered to be a Binding
Letter of Intent, subject, of course, to standard mutually satisfactory due
diligence and the execution of a Share Exchange Agreement between the
shareholders of SmartWear and Global General.


If this accurately reflects your understanding of what we have agreed upon,
please sign and date a copy of this letter, and return the manually signed copy
to me.


We are looking forward to doing business with you.
 
 
Global General Technologies, Inc.



By: _______ /s/___________________
February 11, 2008

 
Gary T. Stroud, President





 
Smart Wear Technologies, Inc.



By: ______/s/____________________
February 11, 2008

 
Robert Reed, President
